Citation Nr: 0418324	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  97-27 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits on the basis of service connection for the 
cause of the veteran's death.

2.  Entitlement to DIC benefits pursuant to 38 U.S.C.A. 
§ 1151.


REPRESENTATION

Appellant represented by:	Kenneth Carpenter, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and J.H.

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1966 to August 1968.  He also had prior service in 
the reserves.  He died in April 1997.  The appellant is his 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

The Board previously denied the appellant's claim in May 
2002.  She appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  The 
appellant's attorney and VA General Counsel filed a joint 
motion requesting that the Court vacate the Board's decision 
and remand the case to the Board for further development and 
re-adjudication in accordance with the directives of the 
September 2003 joint motion.  The Court granted the joint 
motion for remand in September 2003 and returned the case to 
the Board.

The Board wrote to the appellant's attorney in March 2004.  
The appellant, through her attorney, was advised that the 
case was returned to the Board by the Court.  She was further 
advised that she had 90 days to submit additional evidence or 
argument in support of her claim.   The appellant's attorney 
submitted additional argument that was received at the Board 
in May 2004.

Finally, the appellant's attorney argued that the appellant 
was entitled to accrued benefits in regard to the veteran's 
death as part of argument submitted and dated in November 
2001.  He again raised the issue of an accrued benefits claim 
at the time of his May 2004 submission.  The appellant 
submitted a VA Form 21-4138 in April 1997 wherein she said 
that she wanted to apply for VA death benefits (accrued) and 
open a DIC claim.  The accrued benefits issue was not 
previously adjudicated or certified on appeal.  The Board 
previously referred the issue of accrued benefits to the RO 
at the time of its decision in May 2002; however, as the 
decision was appealed directly to the Court, the claims 
folder was not sent to the RO to address the issue.  The 
issue is referred to the RO for such further development as 
may be necessary.


REMAND

The veteran died in April 1997.  The corrected copy of his 
death certificate listed the cause of death as respiratory 
failure due to or as a consequence of adult respiratory 
distress syndrome due to or as a consequence of chronic 
myelogenous leukemia.

The appellant has asserted that the veteran's death was due 
either to a service-connected disability or due to improper 
care provided to the veteran at the VA medical center (VAMC) 
in Wichita, Kansas.  

In regard to the service-connected death claim, the appellant 
contends that the veteran was exposed to herbicides during 
his service in Vietnam.  She further contends that this 
exposure led to the development of the veteran's leukemia, 
and, ultimately, to his death.  At the time of the prior 
denials in this case, leukemia, of any type, was not one of 
the diseases approved for presumptive service connection as a 
result of an exposure to herbicides in Vietnam.  See 
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.309(e) (2003).  

The Board notes that the regulations pertaining to those 
presumptive diseases were amended to include a certain type 
of leukemia in October 2003.  Specifically, the regulations 
were amended to include the development of chronic 
lymphocytic leukemia (CLL) to a degree of 10 percent or more 
at any time after service.  See 68 Fed. Reg. 59,540-59,542 
(Oct. 16, 2003).

The Board also notes that the Secretary published the latest 
findings of diseases found to be associated with exposure to 
herbicides in May 2003.  68 Fed. Reg. 27,630-27,641 (May 20, 
2003).  Those findings determined that the scientific 
evidence was such to show an association between exposure to 
herbicides and the development of CLL.  The findings further 
discussed any possible association between exposure to 
herbicides and the development of other forms or leukemia.  
The report determined that there was no association between 
the development of acute lymphocytic leukemia (ALL) or 
chronic myeloid leukemia (CML) and exposure to herbicides.  
See 68 Fed. Reg. 27,634-35.  

The veteran's death certificate listed his form of leukemia 
as chronic myelogenous leukemia.  The appellant is hereby 
provided notice of this change in the regulations as it 
represents a change in the law applicable to claims for 
benefits related to exposure to herbicides.  As part of the 
notice to be provided to the appellant, the RO should inform 
her that she is expected to present evidence to show that the 
veteran's leukemia was either misdiagnosed and should have 
been diagnosed as CLL, or that his particular form of 
leukemia was related to exposure to herbicides during 
service.  Such evidence must be in the form of objective 
medical evidence from a professional qualified to render such 
an opinion.  Lay statements, or reporting of conversations 
with another party would not constitute competent evidence of 
a misdiagnosis or a nexus that has not been found to exist 
previously.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The joint motion, referenced in the Introduction, stated that 
the appellant had not been provided with the appropriate 
notice as required by the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has also issued final 
regulations to implement these statutory changes.  See Duty 
to Assist, 66 Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which are not applicable in this case, 
the changes "merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA."  See 66 
Fed. Reg. at 45,629.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The Court has strictly 
interpreted the requirements to provide the required notice 
and the duty to assist in the development of a claim. 

The Board notes that, after the last remand in April 2001, 
the RO wrote to the appellant to request additional 
information and/or evidence from her in June 2001.  She did 
not respond to the letter.  She did provide additional 
testimonial evidence in December 2001 but failed to 
acknowledge or respond to the RO's letter.  The appellant is 
strongly urged to respond to any forthcoming correspondence 
from the RO regarding her claim, to include identifying any 
evidence that may be outstanding that could be obtained in 
support of her claim.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied in 
accordance with 38 C.F.R. § 3.159 
(2003).  Any such notice must 
include a complete description of 
what evidence is necessary to 
substantiate a claim for entitlement 
to service connection for the 
veteran's cause of death and what 
evidence is necessary to 
substantiate a claim for entitlement 
to DIC benefits under 38 U.S.C.A. 
§ 1151.  The appellant must be 
specifically told of the information 
or evidence she should submit, 
including competent evidence of a 
misdiagnosis of leukemia in the 
manner described above or of a 
relationship between the veteran's 
diagnosed CML and in-service 
herbicide exposure, and competent 
evidence relating the veteran's 
death to VA care or to an event not 
reasonably foreseeable as described 
by 38 U.S.C.A. § 1151.  She should 
also be told of the information or 
evidence that VA will obtain with 
respect to her claims, if any.  
38 U.S.C.A. § 5103(a) (West 2002).  
The appellant should be asked to 
submit all pertinent information or 
evidence that she has in her 
possession.

2.  When providing the appellant 
notice as required by the VCAA, the 
RO should also inform her of the 
change relative to CLL as set forth 
in 68 Fed. Reg. 59540-59542 (Oct. 
16, 2003).  After undertaking any 
other development deemed 
appropriate, the RO should 
readjudicate the issues on appeal.  
All potentially applicable law and 
regulations should be considered, to 
include the recent change to 
38 C.F.R. § 3.309(e).  If any 
benefit sought is not granted, the 
appellant and her attorney should be 
furnished with a supplemental 
statement of the case and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

